DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support members, base portion, support portion, reinforcement assembly, panels, each panel being retained between support portions, an earthen floor, the base portion divided through a rubber balloon membrane, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show all of the elements discussed above, as well as a stressing support member and liner that lines an inner surface of the tank 
The drawings and specification do not include any call out or reference numbers.  Therefore, the examiner is unable to identify all of the claimed or described elements.  In mechanical inventions it is crucial that the disclosure include drawings with references numbers that are related to the terms recited in the specification and claims. It is very difficult for the examiner to properly search the application when generic terms such as “support member” are used but are not shown or called out in the drawings. 
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title is not descriptive because a person of ordinary skill in the art does not know what an “Aljrbi Tank” is.  Correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The reinforcement assembly in claim 1 is not described in the specification.  
The specification does not include any reference numbers.  In mechanical inventions it is crucial that the disclosure include drawings with references numbers that are related to the terms recited in the specification and claims. 
Claim Objections
Claim 1 is objected to because of the following informalities:  a claim should be a single sentence, and thus begin with a capital letter and end with a period.  The present claim, however, includes multiple capital letters and sentences.  Appropriate correction is required.  See the below §112 discuss regarding the interpretation of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
As noted above, the claim must be in one sentence form only.  But the present claim includes multiple sentences which are marked by Roman numerals i-vi.  
   Claim 1 defines the wall as being defined by the panels and support members.  The claim then goes on to state the support members each has a base portion extending perpendicularly to the wall.  It is unclear how the base portion could extend towards the wall when the claim requires that the base member be part of support member, which in turn defines the wall.  Further, there is no figure which shows these elements to clarify the arrangement.  
In the first paragraph, “a tank” is recited, but it is not clear if this is the same tank as the storage tank recited in the preamble.  
The claim recites, “a tank having a rubber balloon”, it is not clear if the applicant is referring to the tank recited two lines above, or the storage tank from the preamble.
The claim recites a rubber balloon having the ability to bear “high temperature and pressure.” This term is relative and it is not clear how high of a temperature and pressure is must be to read on the claim.
In paragraph ‘i’ the claim recites “rubber membrane balloon”.  It is unclear if this is supposed to be the same as the rubber balloon recited above, a different 
In paragraph ‘i’, the phrase “in case there are two different liquids stored in the tank” is narrative and renders the claim indefinite because it is not clear if the elements proceeding the phrase are actually required if two different liquids are not stored in the tank.  Also, “the tank” lacks proper antecedent basis, because it is not clear which of the multitude of tanks recited in the claims it is referring to.  
In paragraph ‘ii’, the claim recites “rubber membrane balloon”.  It is unclear if this is supposed to be the same as the rubber balloon recited above, a different element.  To the best of the examiner’s understanding, the figures appear to only show a single rubber balloon.
In paragraph ‘iii’, “the floor” lacks proper antecedent basis.  And the phrase “ensuring maximum durability” is a relative term that is not described in the specification.  A person of ordinary skill in the art would not know how durable it would have to be to read on the claim.  
Paragraph ‘iv’, recites that “the base portion is divided through a rubber balloon membrane.” Earlier the claim defines the base portion as being a part of the support member.  And the figures seem to depict the rubber balloon membrane as dividing the tank volume or floor.  It is unclear how the rubber balloon membrane divides the base member.  Clarification is required. 
In paragraph ‘v’, “the storage tank separator” lacks proper antecedent basis. The claim recites, “which would be…” this phrase is narrative and does not make it clear if the elements that follow the phrase are actually required by the claim.
In paragraph ‘vi’, the phrase which begins with, “would have” is narrative and does not make it clear if the elements that follow the phrase are actually required by the claim.  Further, the term “high pressure and temperature” are undefined and it is unclear how high the pressure and temperature would have to be to read on the claims.
As stated above, the claim is replete with indefinite language and grammatical issues.  The above issues called out above should not be considered the complete list of issues. 
Pertinent Prior Art
The claim is not currently in condition for an examination on the merits of the invention.  The examiner would merely be speculating as to what the applicant considers to be their invention.  However, the examiner has cited several references that may be pertinent to the applicant’s invention.
US 2013/0087558 discloses a storage tank (10, fig 1) for storing a fluid (¶0033), the storage tank comprising: a wall (i.e. the vertical interior of the tank) defined by a plurality of panels (26, figs 2 and 3, ¶0036)  and a plurality of support members (i.e. trusses 12, figs 2-5, ¶0034), wherein each of the support members has a base portion (48, fig 5) extending perpendicularly to the wall (fig 5) and a support portion (24, fig 4) that receives a reinforcement assembly (i.e. band 18, fig 4. ¶0038) and each panel is retained by opposed side edges between respective support portions (fig 2).
US 2021/0387798 discloses a liquid tank comprising an inliner
US 2019/0375582 discloses a duel purpose intermodal tank
US 2017/0253425 discloses a container with a flexible liner
US 2016/0130078 discloses a tank with a bladder system for duel use of trucks and trains.
US 2011/0139788 discloses an oil storage transportation container
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733